Exhibit 10.11
Execution Version
Notwithstanding anything herein to the contrary, the liens and security
interests granted to Agent pursuant to this Agreement, and the exercise of any
right or remedy by Agent hereunder, are subject to the provisions of the
Intercreditor Agreement dated as of October 5, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Agent, as ABL Agent, the Notes Agents, and the Grantors from
time to time party thereto. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control. Any reference to “priority” or
words of similar effect in describing any of the security interests created
hereunder shall be understood to refer to such priority as set forth in the
Intercreditor Agreement. All representations, warranties and covenants in this
Agreement shall be subject to the provisions and qualifications set forth in
this paragraph.
SECURITY AND PLEDGE AGREEMENT
This SECURITY AND PLEDGE AGREEMENT (this “Agreement”), is entered into as of
October 5, 2011, by and among the Grantors listed on the signature pages hereof
and those additional Persons that hereafter become parties hereto by executing a
Joinder (as defined below) (each, a “Grantor”, and collectively, the
“Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), in its capacity as
agent for the Secured Parties (as defined below) (in such capacity, together
with its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among HORIZON LINES, INC., a Delaware corporation
(“Parent”), HORIZON LINES, LLC, a Delaware limited liability company, as
borrower (“Borrower”), the lenders party thereto (such lenders, together with
their respective successors and assigns in such capacity, each, individually, a
“Lender” and, collectively, the “Lenders”), and Agent, the Lender Group has
agreed to make certain financial accommodations available to Borrower from time
to time pursuant to the terms and conditions thereof; and
WHEREAS, Agent has agreed to act as agent for the benefit of the Secured Parties
in connection with the transactions contemplated by the Credit Agreement and
this Agreement; and
WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, the Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations.
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement or, if not defined in the Credit
Agreement, the meanings ascribed thereto in the Intercreditor Agreement. Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided, however,
that to the extent that the Code is used to define any term used herein and if
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:
(a) “ABL Priority Collateral” has the meaning specified therefore in the
Intercreditor Agreement.
(b) “Account” means an account (as that term is defined in Article 9 of the
Code).

 

 



--------------------------------------------------------------------------------



 



(c) “Account Debtor” means an account debtor (as that term is defined in the
Code).
(d) “Activation Instruction” has the meaning specified therefor in Section 6(k).
(e) “Agent” has the meaning specified therefor in the preamble to this
Agreement.
(f) “Agent’s Liens” has the meaning specified therefor in the Credit Agreement.
(g) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.
(h) “Bank Product Obligations” has the meaning specified therefor in the Credit
Agreement.
(i) “Bank Product Provider” has the meaning specified therefor in the Credit
Agreement.
(j) “Bankruptcy Code” has the meaning specified therefor in the Credit
Agreement.
(k) “Books” means books, records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information), ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and other electronic storage media and related data processing software and
similar items that at any time evidence or contain information relating to any
of the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

 

2



--------------------------------------------------------------------------------



 



(l) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.
(m) “Business Day” has the meaning specified therefor in the Credit Agreement.
(n) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.
(o) “Chassis” means equipment consisting of bare chassis (as customarily defined
in the container shipping and transportation industry) utilized for purposes of
container transportation.
(p) “Chartered Vessel” has the meaning specified therefor in the Credit
Agreement.
(q) “Chartered Vessel Documents” has the meaning specified therefor in the
Credit Agreement.
(r) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.
(s) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” means the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.
(t) “Collateral” has the meaning specified therefor in Section 2.
(u) “Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
(v) “Collections” has the meaning specified therefor in the Credit Agreement.
(w) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 2.
(x) “Control Agreement” has the meaning specified therefor in the Credit
Agreement.
(y) “Controlled Account” has the meaning specified therefor in Section 6(k).

 

3



--------------------------------------------------------------------------------



 



(z) “Controlled Account Agreements” means those certain cash management
agreements, in form and substance reasonably satisfactory to Agent, each of
which is executed and delivered by a Grantor, Agent, and one of the Controlled
Account Banks.
(aa) “Controlled Account Bank” has the meaning specified therefor in Section
6(k).
(bb) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 3, (iii) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements, misappropriations, and violations
thereof, (iv) the right to sue for past, present, and future infringements,
misappropriations, and violations thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.
(cc) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.
(dd) “CoT Chassis” means Chassis, but only if the perfection of a security
interest in such chassis is subject to a certificate of title statute that
provides for such security interest to be indicated on such certificate of title
as a condition or result of perfection.
(ee) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.
(ff) “Deposit Account” means a deposit account (as that term is defined in the
Code).
(gg) “Documents” means documents (as that term is defined in the Code).
(hh) “Equipment” means (i) any and all equipment (as that term is defined in the
Code), and (ii) all Vessels (regardless of whether classified as equipment under
the Code).
(ii) “Event of Default” has the meaning specified therefor in the Credit
Agreement.
(jj) “Excluded Accounts” means (a) Deposit Accounts specially and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for Parent’s or its Subsidiaries’ employees, and (b) other Deposit Accounts,
so long as (i) the balance of each such Deposit Account is transferred to a
Deposit Account that is subject to a Control Agreement not less than once during
every five (5) Business Days and (ii) the balance in any such Deposit Account
does not exceed $2,000,000 for more than one (1) Business Day and the balance in
all such Deposit Accounts does not exceed $5,000,000 for more than one
(1) Business Day, but in any event, the balance in all such Deposit Accounts
does not exceed $10,000,000 at any time.

 

4



--------------------------------------------------------------------------------



 



(kk) “Excluded Assets” means:
(i) any rights or interest in any contract, lease, permit, license, or license
agreement covering real or personal property of any Grantor if under the terms
of such contract, lease, permit, license, or license agreement with respect
thereto, the grant of a security interest or lien therein is validly prohibited,
including, but not limited to, (A) any Capital Construction Fund Agreement
entered into between any Loan Party and the United States of America under 46
U.S.C. Chapter 535, (B) the Fund (as defined in any such Capital Construction
Fund Agreement) permitted hereunder and established pursuant to 46 U.S.C.
Chapter 535, and (C) any assets in any such Fund to the extent such assets are
permitted to be deposited therein or otherwise exist therein under the terms of
the Loan Documents, and, in each case, to the extent and for so long as such
Capital Construction Fund Agreement validly prohibits a Lien on such agreement,
Fund or assets in favor of Agent or any other Person; provided that (x) the
Grantors shall notify Agent of the existence of any Deposit Account or
Securities Account related thereto otherwise in accordance with the terms of the
Loan Documents, along with a written statement as to whether such Deposit
Account or Securities Account constitutes Excluded Assets and (y) if such
Deposit Account or Securities Account constitutes Excluded Assets, the Grantors
shall promptly notify Agent if at any time such Deposit Account or Securities
Account thereafter no longer constitutes Excluded Assets);
(ii) (A) any interest in, to or under any Vessel (which term, for purposes of
this clause (ii), shall include the Stock of a Person substantially all of the
assets of which is a Vessel, as the context may require but which, for the
avoidance of doubt, shall exclude any Vessel identified as a “Mortgaged Vessel”
on Schedule 7a)that is or will be subject to a Lien permitted by clause (bb) of
the definition of “Permitted Lien” in the Credit Agreement in favor of the
United States as collateral for guarantees issued under 46 U.S.C. Chapter 537,
(B) any “escrow fund” (as such term is used in 46 U.S.C. § 53715) permitted
under the terms of the Loan Documents and established pursuant to 46 U.S.C. §
53715, (C) any “deposit fund” (as such term is used in 46 U.S.C. § 53716)
permitted under the terms of the Loan Documents and established pursuant to 46
U.S.C. § 53716, and (D) any assets in any such “escrow fund” or “deposit fund”
to the extent such assets are permitted to be deposited therein or otherwise
exist therein under the terms of the Loan Documents; provided that in each case
of this clause (ii), such assets or such “escrow fund” or “deposit fund”, as the
case may be, shall constitute “Excluded Assets” only to the extent and for so
long as such statutes or the United States validly prohibits a Lien on such
assets or such “escrow fund” or “deposit fund” in favor of Agent or any other
Person and the Grantors shall notify Agent of the existence of any Deposit
Account or Securities Account related thereto otherwise in accordance with the
terms of the Loan Documents, along with a written statement as to whether such
Deposit Account or Securities Account constitute Excluded Assets; provided,
further, that if any asset or “escrow fund” or “deposit fund” constituting an
Excluded Asset as of the date hereof shall cease to be an Excluded Asset the
Grantors shall promptly notify Agent that such asset or “escrow fund” or
“deposit fund” is no longer an “Excluded Asset”;
(iii) Equipment or other assets owned by any Loan Party on the date hereof or
hereafter acquired that are subject to a Lien securing a purchase money
obligation or Capital Lease obligation permitted to be incurred pursuant to the
provisions of the Credit Agreement to the extent the contract or other agreement
in which such Lien is granted (or the documentation providing for such purchase
money obligation or Capital Lease obligation) validly prohibits the creation of
any other Lien on such Equipment or assets;

 

5



--------------------------------------------------------------------------------



 



(iv) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral;
(v) capital Stock (A) of any Subsidiary of a Foreign Subsidiary or (B) of any
Domestic Subsidiary, to the extent such Domestic Subsidiary’s only assets are
the capital Stock of a Foreign Subsidiary and such pledge would result in
material adverse federal tax consequences to the Parent, and any Foreign
Subsidiary of such Domestic Subsidiary;
(vi) any voting Stock that is issued by a Foreign Subsidiary (that is a
corporation for United States federal income tax purposes) and owned by Parent
or any Grantor, if and to the extent that the inclusion of such voting security
in the Collateral would cause the Collateral pledged by Parent or such Grantor,
as the case may be, to include in the aggregate more than 65% of the total
combined voting power of all classes of voting securities of such Foreign
Subsidiary;
(vii) any property or assets owned by any Subsidiary of Parent which is not a
Grantor;
(viii) any assets other than ABL Priority Collateral which do not secure Notes
Obligations
(ix) any assets or other property, the granting or perfection of a Lien which is
expressly prohibited by applicable law;
provided that (A) the foregoing exclusions (other than clauses (iv), (v), (vi),
(vii) and (viii)) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that such prohibition is not terminated or any consent or waiver has
been obtained that would permit Agent’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such assets and
(B) the foregoing exclusions (other than clauses (iv), (vii) and (viii)) shall
in no way be construed to limit, impair, or otherwise affect any of Agent’s, any
other member of the Lender Group’s or any Bank Product Provider’s continuing
security interests in and liens upon any rights or interests of any Grantor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Stock (including any
Accounts or Stock), or (2) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
Stock.
(ll) “Fixtures” means fixtures (as that term is defined in the Code).

 

6



--------------------------------------------------------------------------------



 



(mm) “Foreign Subsidiary” has the meaning specified therefor in the Credit
Agreement.
(nn) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.
(oo) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.
(pp) “Guaranty” has the meaning specified therefor in the Credit Agreement.
(qq) “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.
(rr) “Intellectual Property” means any and all (i) Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof, (ii) all copies and embodiments of any of
the foregoing (in whatever form or medium), (iii) all income, royalties, damages
and payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements,
misappropriations, or violations thereof, (iv) the right to sue for past,
present, and future infringements, misappropriations, or violations thereof, and
(v) all rights corresponding thereto throughout the world.
(ss) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, (ii) any licenses or other similar rights provided to any
other Person in or with respect to Intellectual Property owned or controlled by
the Specified Party, in each case, including (A) any software license agreements
(other than license agreements for commercially available off-the-shelf software
that is generally available to the public which have been licensed to a Grantor
pursuant to end-user licenses), (B) the license agreements listed on Schedule 3,
and (C) the right to use any of the licenses or other similar rights described
in this definition in connection with the enforcement of the Secured Parties’
rights under the Loan Documents, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect to clauses
(i) and (ii) above, including payments thereunder and damages and payments for
past, present, or future infringements, misappropriations, and violations
thereof, (iv) the right to sue for past, present, and future breach, or
violations thereof, and (v) all rights corresponding thereto throughout the
world.

 

7



--------------------------------------------------------------------------------



 



(tt) “Intercreditor Agreement” has the meaning specified therefor in the Credit
Agreement.
(uu) “Inventory” means inventory (as that term is defined in the Code).
(vv) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.
(ww) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.
(xx) “Lender Group” has the meaning specified therefor in the Credit Agreement.
(yy) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.
(zz) “Lien” has the meaning specified therefor in the Credit Agreement.
(aaa) “Loan Document” has the meaning specified therefor in the Credit
Agreement.
(bbb) “Material Adverse Change” has the meaning specified therefor in the Credit
Agreement.
(ccc) “Mortgage” means a mortgage, deed of trust, or deed to secure debt, in
form and substance reasonably satisfactory to Agent.
(ddd) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code) and Pledged Notes.
(eee) “Notes Agent” has the meaning specified therefore in the Intercreditor
Agreement.
(fff) “Notes Obligations” has the meaning specified therefore in the
Intercreditor Agreement
(ggg) “Obligations” has the meaning specified therefor in the Credit Agreement.

 

8



--------------------------------------------------------------------------------



 



(hhh) “Parent” has the meaning specified therefor in the recitals to this
Agreement.
(iii) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 3, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements,
misappropriations, or violations thereof, (iv) the right to sue for past,
present, and future infringements, misappropriations, or violations thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.
(jjj) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.
(kkk) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.
(lll) “Person” has the meaning specified therefor in the Credit Agreement.
(mmm) “Pledged Companies” means each Person listed on Schedule 4 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock is
acquired or otherwise owned by a Grantor after the Closing Date.
(nnn) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock listed on Schedule 4 and all other Stock now owned or
hereafter acquired by such Grantor, regardless of class or designation, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Stock,
the right to receive any certificates representing any of the Stock, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.
(ooo) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit D.
(ppp) “Pledged Notes” means all of each Grantor’s right, title and interest in
and to all of the promissory notes listed on Schedule 4 and all other promissory
notes now owned or hereafter acquired by such Grantor, and all substitutions
therefor and replacements thereof and all proceeds thereof and all rights
relating thereto.
(qqq) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

 

9



--------------------------------------------------------------------------------



 



(rrr) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.
(sss) “Proceeds” has the meaning specified therefor in Section 2.
(ttt) “PTO” means the United States Patent and Trademark Office.
(uuu) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.
(vvv) “Records” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
(www) “Rescission” has the meaning specified therefor in Section 6(k).
(xxx) “Secured Notes Priority Collateral” has the meaning specified therefor in
the Credit Agreement.
(yyy) “Secured Obligations” means each and all of the following: (a) all of the
present and future obligations of each of the Grantors arising from, or owing
under or pursuant to, this Agreement, the Credit Agreement, or any of the other
Loan Documents (including any Guaranty), (b) all Bank Product Obligations, and
(b) all other Obligations of Borrower (including, in the case of each of clauses
(a), (b) and (c) reasonable and documented attorneys’, agents’ and professional
advisors’ fees and expenses and any interest, fees, or expenses that accrue
after the filing of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any Insolvency Proceeding).
(zzz) “Secured Parties” means, collectively, Agent, the Lender Group and the
Bank Product Providers.
(aaaa) “Securities Account” means a securities account (as that term is defined
in the Code).
(bbbb) “Security Interest” has the meaning specified therefor in Section 2.
(cccc) “Stock” has the meaning specified therefor in the Credit Agreement.
(dddd) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.
(eeee) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 3, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements,
misappropriations, violations, or dilutions thereof, (iv) the right to sue for
past, present and future infringements and dilutions thereof, (v) the goodwill
of each Grantor’s business symbolized by the foregoing or connected therewith,
and (vi) all of each Grantor’s rights corresponding thereto throughout the
world.

 

10



--------------------------------------------------------------------------------



 



(ffff) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit C.
(gggg) “Trigger Period” has the meaning specified therefor in the Credit
Agreement
(hhhh) “URL” means “uniform resource locator,” an internet web address.
(iiii) “Vehicles” means Chassis, motor vehicles and other assets subject to a
certificate of title statute (other than Vessels).
(jjjj) “Vessel” means any watercraft or other artificial contrivance used, or
capable of being used, as a means of transportation on water which is owned by
and registered in the name of any of the Grantors or leased by any of the
Grantors pursuant to a lease on a demise or bareboat charter basis or pursuant
to an operating agreement constituting a capital lease obligation, including all
spares, equipment, and any additional improvements associated with such
watercraft or contrivance.
(kkkk) “Vessel Fleet Mortgage” means the mortgage or other security document
granting a Lien on a Vessel owned and registered in the name of a Grantor. The
Vessel Fleet Mortgage shall be substantially in the form attached hereto as
Exhibit E.
2. Grant of Security. Each Grantor hereby unconditionally grants to Agent, for
the benefit of the Secured Parties, to secure the Secured Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):
(a) all of such Grantor’s Accounts;
(b) all of such Grantor’s Books;
(c) all of such Grantor’s Chattel Paper;
(d) all of such Grantor’s Deposit Accounts;
(e) all of such Grantor’s Goods, Equipment and Fixtures;
(f) all of such Grantor’s General Intangibles;

 

11



--------------------------------------------------------------------------------



 



(g) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;
(h) all of such Grantor’s Documents;
(i) all of such Grantor’s Inventory;
(j) all of such Grantor’s Investment Related Property;
(k) all of such Grantor’s Negotiable Collateral;
(l) all of such Grantor’s Supporting Obligations;
(m) all of such Grantor’s Commercial Tort Claims;
(n) all of such Grantor’s Vehicles;
(o) all of such Grantor’s money or Cash Equivalents or other assets of such
Grantor that now or hereafter comes into existence, whether or not in the
possession, custody, or control of Agent (or its agent or designee) or any other
Secured Party; and
(p) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Collateral Support,
Deposit Accounts, Equipment, Fixtures, General Intangibles, Goods, Intellectual
Property, Intellectual Property Licenses, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, Vehicles, money, or
other tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” also includes
whatever is receivable or received when Investment Related Property or proceeds
are sold, exchanged, collected, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity
or guaranty payable to any Grantor or Agent from time to time with respect to
any of the Investment Related Property.
Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include Excluded Assets. None of the covenants or
representations and warranties herein or in any other collateral document shall
be deemed to apply to any property constituting Excluded Assets.

 

12



--------------------------------------------------------------------------------



 



3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement also secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the Secured Parties or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Grantor due to the existence of such Insolvency Proceeding.
4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) none of
the Secured Parties shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any of the Secured Parties be obligated to perform any of the obligations or
duties of any Grantors thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder. Until an Event of Default shall occur
and be continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent’s election
to exercise such rights with respect to the Pledged Interests pursuant to
Section 15.
5. Representations and Warranties. Each Grantor hereby represents and warrants
to Agent, for the benefit of the Secured Parties, that as of the Closing Date:
(a) The exact legal name of each Grantor, type of entity of each Grantor, its
state of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Schedule 1.
(b) Each Grantor’s mailing address and the location of its place of business (if
it has only one) or its chief executive office (if it has more than one place of
business), are disclosed in Schedule 1.
(c) Schedule 1 sets forth all Real Property owned or leased by any of the
Grantors.
(d) Schedule 2 sets forth all Commercial Tort Claims of any Grantor for which
the expected amount recoverable exceeds $1,000,000.

 

13



--------------------------------------------------------------------------------



 



(e) Schedule 3 provides a complete and correct list of (i) all registered
Copyrights owned by any Grantor and all applications for registration of
Copyrights owned by any Grantor; (ii) all Intellectual Property Licenses entered
into by any Grantor pursuant to which (A) any Grantor has provided any license
or other rights in Intellectual Property that is material to the business of
such Grantor owned or controlled by such Grantor to any other Person other than
non-exclusive licenses granted in the ordinary course of business or (B) any
Person has granted to any Grantor any exclusive license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Grantor, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or distributed by such Grantor, other than licenses of
commercially-available software; (iii) all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) all registered
Trademarks owned by any Grantor, all applications for registration of Trademarks
owned by any Grantor, and all other Trademarks owned by any Grantor and material
to the conduct of the business of any Grantor.
(f) (i) each Grantor owns exclusively or holds licenses in, or otherwise has the
rights to use, all Intellectual Property that is necessary to the conduct of its
business;
(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change;
(iii) (A) to each Grantor’s knowledge after reasonable inquiry, (1) such Grantor
has not in the past six (6) years infringed or misappropriated and is not
currently infringing or misappropriating any Intellectual Property rights of any
Person, and (2) no product manufactured, used, distributed, licensed, or sold by
or service provided by such Grantor has in the past six (6) years infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Change, and (B) there are no pending, or to any
Grantor’s knowledge after reasonable inquiry, threatened infringement or
misappropriation claims or proceedings pending against any Grantor, and no
Grantor has received any notice or other communication of any actual or alleged
infringement or misappropriation of any Intellectual Property rights of any
Person, in each case, except where such infringement either individually or in
the aggregate could not reasonably be expected to result in a Material Adverse
Change;
(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect , and
(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are material to the business of such Grantor.

 

14



--------------------------------------------------------------------------------



 



(g) (g) This Agreement creates a valid security interest in the Collateral of
each Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code or the delivery of Control Agreements with
respect to Deposit Accounts and Securities Accounts, all filings and other
actions necessary to perfect and protect such security interest have been duly
taken or will have been taken upon the filing of financing statements listing
each applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 5, or the delivery
of Control Agreements with respect to each of the Deposit Accounts and
Securities Accounts listed on Schedule 8. Upon the making of such filings and
the delivery of such Control Agreements, Agent shall have (a) a perfected
security interest in and upon the Secured Notes Priority Collateral (subject
only to Permitted Liens) to the extent such security interest can be perfected
by the filing of a financing statement or the delivery of a Control Agreement
and (b) a perfected security interest in and upon the ABL Priority Collateral
(subject only to Permitted Liens) to the extent such security interest can be
perfected by the filing of a financing statement or the delivery of a Control
Agreement, in each case, with the Lien priorities set forth in the Intercreditor
Agreement (subject, in each case, only to Permitted Liens and the relative
priorities thereof). Upon filing of the Copyright Security Agreement with the
United States Copyright Office, filing of the Patent Security Agreement and the
Trademark Security Agreement with the PTO, and the filing of appropriate
financing statements in the jurisdictions listed on Schedule 5, all action
necessary to protect and perfect the Security Interest in the United States in
and on each Grantor’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor.
(h) Schedule 4 provides a complete and correct list of all Stock owned by any
Grantor and all other investment property owned by any Grantor.
(i) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 4 as being owned by such Grantor and, when
acquired by such Grantor, any Pledged Interests acquired after the date hereof;
(ii) all of the Pledged Interests are duly authorized, validly issued, fully
paid, nonassessable, and, to the extent that (x) the such Pledged Interests are
“securities” for purposes of Articles 8 and 9 of the Code or (y) the applicable
Pledged Company has elected to have such Pledged Interests treated as
“securities” for such purposes, certificated and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding Stock
of the Pledged Companies of such Grantor identified on Schedule 4 as
supplemented or modified by any Pledged Interests Addendum or any Joinder to
this Agreement; (iii) such Grantor has the right and requisite authority to
pledge, the Investment Related Property pledged by such Grantor to Agent as
provided herein; (iv) all actions necessary to perfect and establish, or
otherwise protect, Agent’s Liens in the Investment Related Property, and the
proceeds thereof, will have been duly taken, upon (A) the execution and delivery
of this Agreement; (B) the taking of possession by Agent (or its agent or
designee) of any certificates representing the Pledged Interests, together with
undated powers (or other documents of transfer acceptable to Agent) endorsed in
blank by the applicable Grantor; (C) the filing of financing statements in the
applicable jurisdiction set forth on Schedule 5 for such Grantor with respect to
the Pledged Interests of such Grantor that are not represented by certificates,
and (D) with respect to any Securities Accounts, and any securities entitlements
or other financial assets credited thereto, the delivery of Control Agreements
with respect thereto; and (v) subject to the Intercreditor Agreement, each
Grantor has delivered to and deposited with Agent all certificates representing
the Pledged Interests owned by such Grantor to the extent such Pledged Interests
are represented by certificates, and undated powers (or other documents of
transfer acceptable to Agent) endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.

 

15



--------------------------------------------------------------------------------



 



(j) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required (x) in connection with
such disposition of Investment Related Property by laws affecting the offering
and sale of securities generally and (y) in connection with the voting or
disposition of Pledged Interests or any other Collateral in order to comply with
applicable law and for the Grantors to maintain their qualification as “citizens
of the United States” within the meaning of 46 U.S.C. § 50501 (a) and (d),
qualified to operate in the coastwise trade of the United States. No
Intellectual Property License of any Grantor that is necessary to the conduct of
such Grantor’s business requires any consent of any other Person in order for
such Grantor to grant the security interest granted hereunder in such Grantor’s
right, title or interest in or to such Intellectual Property License.
(k) [Reserved].
(l) Schedule 7a sets forth for each Vessel, (a) its name, (b) its owner, (c) the
arrangements (including intercompany arrangements) pursuant to which the Vessel
is chartered or operated by any Grantor, (d) its class description, (e) the name
of its classification society, (f) its shipyard and year in which the Vessel was
constructed and (g) any and all applicable Chartered Vessel Documents. Except as
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Change, the Grantors own or are licensed or otherwise have
the right to use all Vessels. Except as could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change, each
Vessel (i) is adequate and suitable for use by such Grantor in its business as
presently conducted by it, ordinary wear and tear and depreciation excepted;
(ii) is seaworthy for hull and machinery insurance warranty purposes; (iii) is
insured in accordance with the Vessel Fleet Mortgage and each of the
arrangements pursuant to which the Vessel is chartered or operated by each
Grantor as such mortgage and such arrangements are set forth in Schedule 7b;
(iv) is in compliance with any applicable Chartered Vessel Documents covering
such Vessel; (v) is in compliance with all Federal, state, local or foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, code and
decrees, or rule of common law as are applicable to Vessels documented under
U.S. flag and is operated by a Grantor in accordance with past practice; (vi) in
the case of a Vessel that is owned by a Grantor, is properly documented under
the U.S. flag; (vii) in the case of a Chartered Vessel that is operated in the
coastwise trade of the United States, assuming that the relevant owner
participant, the relevant owner trustee and Shipco under the applicable
Chartered Vessel Documents for such Chartered Vessel are “citizens of the United
States” within the meaning of 46 U.S.C. § 50501 (a) and (d), qualified to
operate in the coastwise trade of the United States, is properly documented
under the U.S.

 

16



--------------------------------------------------------------------------------



 



flag; (viii) in the case of a Chartered Vessel that is not operated in the
coastwise trade of the United States, assuming that the shipowner of such
Chartered Vessel under the applicable Chartered Vessel Documents for such Vessel
is qualified to document a vessel under 46 U.S.C. § 12103, is properly
documented under the U.S. flag; and (xi) is in compliance with the requirements
of its present class and classification society except as noted in Schedule 7c.
As of the Closing Date, all of the Vessels are in class. The Vessel Fleet
Mortgage in favor of Agent, for the benefit of the Secured Parties, is effective
to create a legal, valid and enforceable Lien on all the applicable mortgagor’s
right, title and interest in and to the whole of the Vessels covered thereby and
the proceeds thereof, and when the Vessel Fleet Mortgage is filed for recording,
and recorded, with the National Vessel Documentation Center of the United States
Coast Guard, the Vessel Fleet Mortgage shall constitute, as of the date and time
of filing, a fourth “preferred mortgage” on the Mortgaged Vessels covered
thereby in favor of Agent for the benefit of the Secured Parties under
Chapter 313 of Title 46 of the United States Code, as amended, having the effect
and with the priority provided under such law, subject only to Permitted Liens.
(m) Schedule 8 provides a complete and correct list of all of the Deposit
Accounts and Securities Accounts owned by any Grantor.
(n) To each Grantor’s knowledge, there is no default, breach, violation, or
event of acceleration existing under any Pledged Note and no event has occurred
or circumstance exists which, with the passage of time or the giving of notice,
or both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.
(o) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a securities account.
(p) Schedule 9 provides a complete and correct list of all of the Negotiable
Collateral owned by any Grantor.
6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22 it shall comply with
each of the following terms:
(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $1,000,000 or more, the Grantors shall promptly (and in any event
within three (3) Business Days after receipt thereof), notify Agent in writing
thereof, and if and to the extent that perfection or priority of Agent’s
Security Interest is dependent on or enhanced by possession, the applicable
Grantor, promptly (and in any event within ten (10) Business Days or such longer
period as Agent may agree), shall endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers (or other relevant document of transfer
acceptable to Agent) endorsed in blank as shall be requested by Agent, and shall
execute such other documents and instruments as shall be reasonably requested by
Agent and do such other acts or things reasonably deemed necessary by Agent to
protect Agent’s security interest therein;

 

17



--------------------------------------------------------------------------------



 



(b) Chattel Paper.
(i) Promptly after acquiring any electronic Chattel Paper with an aggregate
value or face amount equal to or in excess of $1,000,000 (and in any event
within three (3) Business Days after receipt thereof) each Grantor shall notify
Agent in writing thereof, and shall promptly (and in any event within ten
(10) Business Days or such longer period as Agent may agree) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $1,000,000; and
(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Capital Finance, LLC, as Agent for the benefit of the
Secured Parties (as each such capitalized terms are defined in that certain
Security and Pledge Agreement, dated as of October 5, 2011, by and among Horizon
Lines, In. and the other Grantors identified therein and Wells Fargo Capital
Finance, as Agent)”;
(c) Control Agreements.
(i) Each Grantor shall obtain an authenticated Control Agreement (which may
include a Controlled Account Agreement), from each bank maintaining a Deposit
Account (other than any Excluded Account) for such Grantor, and which will
provide Agent with “control” (as such term is used in Article 9 of the Code)
over each such Deposit Account;
(ii) Except to the extent otherwise excused by the Loan Documents (including
Section 3.6 of the Credit Agreement with respect to Securities Accounts existing
on the Closing Date), each Grantor shall obtain an authenticated Control
Agreement, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor and which provides Agent with
“control” (as such term is used in Articles 8 and 9 of the Code) over such
uncertificated securities, financial assets or commodities;
(iii) Except to the extent otherwise excused by the Loan Documents, each Grantor
shall obtain an authenticated Control Agreement with respect to all of such
Grantor’s investment property and which provides Agent with “control” (as such
term is used in Articles 8 and 9 of the Code) over such investment property;

 

18



--------------------------------------------------------------------------------



 



(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $1,000,000 or
more in the aggregate, then the applicable Grantor or the Grantors shall
promptly (and in any event within three (3) Business Days after becoming a
beneficiary), notify Agent, in writing, thereof and, promptly (and in any event
within ten (10) Business Days or such longer period as Agent may agree), upon
the request of Agent, use commercially reasonable efforts to enter into a
tri-party agreement with Agent and the issuer or confirming bank with respect to
letter-of-credit rights assigning such letter-of-credit rights to Agent and
directing all payments thereunder to Agent’s Account.;
(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$1,000,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within three
(3) Business Days of obtaining such Commercial Tort Claim), notify Agent, in
writing, upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within ten (10) Business Days or such longer period
as Agent may agree), amend Schedule 2 to describe such Commercial Tort Claims in
a manner that reasonably identifies such Commercial Tort Claims and which is
otherwise reasonably satisfactory to Agent, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things reasonably deemed necessary by Agent to protect Agent’s security interest
therein;
(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts constituting ABL Priority Collateral with the United
States or any department, agency, or instrumentality thereof (other than with
respect to Excluded Assets), the Grantors shall promptly (and in any event
within ten (10) Business Days of the creation thereof) notify Agent, in writing,
thereof and, promptly (and in any event within ten (10) Business Days or such
longer period as Agent may agree) upon the request of Agent, execute an
assignment instrument in substantially the form of Exhibit F hereto, and take
any steps reasonably required by Agent in order that all moneys due or to become
due under such contract or contracts shall be assigned to Agent, for the benefit
of the Secured Parties;
(g) Intellectual Property.
(i) In order to facilitate filings with the United States Patent and Trademark
Office and the United States Copyright Office, each Grantor shall execute and
deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements, or supplements thereto, to further
evidence Agent’s Lien on such Grantor’s Patents, Trademarks, or Copyrights, and
the General Intangibles of such Grantor relating thereto or represented thereby,
including, commencing on the six-month anniversary hereof and each six-month
anniversary hereafter documentation sufficient to perfect Agent’s Liens on such
Intellectual Property or Intellectual Property License for all new Patents or
Trademarks that are registered or the subject of pending applications for
registrations, and of all exclusive Intellectual Property Licenses that are
material to the conduct of such Grantor’s business, in each case, which were
entered into, acquired, registered, or for which applications for registration
were filed by any Grantor during the immediately preceding six-month period and
any statement of use or amendment to allege use was filed with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property or, if requested by Agent,
promptly deliver such documents to Agent;

 

19



--------------------------------------------------------------------------------



 



(ii) Each Grantor shall have the duty, with respect to all Intellectual Property
owned by such Grantor (whether now existing or hereafter required) that is
material to and necessary in the conduct of such Grantor’s business, to take all
reasonable and necessary measures to protect and diligently enforce and defend
at such Grantor’s expense all of such Intellectual Property, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability. Each Grantor
further agrees not to abandon any Intellectual Property or terminate any
Intellectual Property License that is material to and necessary in the conduct
of such Grantor’s business. Each Grantor hereby agrees to take the steps
described in this Section 6(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is material to and necessary in the conduct of such
Grantor’s business;
(iii) Each Grantor acknowledges and agrees that the Secured Parties shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), each Grantor acknowledges and agrees that no member of the
Secured Parties shall be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but any member of the
Secured Parties may do so at its option from and after the occurrence and during
the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys, agents and other
professionals) shall be for the sole account of Parent;
(iv) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least three (3) Business
Days prior to such filing and complying with Section 6(g)(i). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than three (3) Business Days
following such receipt or such longer period as Agent may agree) notify Agent in
writing of such registration by delivering, or causing to be delivered, to
Agent, documentation sufficient for Agent to perfect Agent’s Liens on such
Copyright. If any Grantor acquires from any Person any Copyright registered with
the United States Copyright Office or an application to register any Copyright
with the United States Copyright Office, such Grantor shall promptly (but in no
event later than three (3) Business Days following such acquisition) notify
Agent, in writing, of such acquisition and deliver, or cause to be delivered, to
Agent, documentation sufficient to perfect Agent’s Liens on such Copyright. In
the case of such Copyright registrations or applications therefor which were
acquired by any Grantor, each such Grantor shall promptly (but in no event later
than three (3) Business Days following such acquisition or such longer period as
Agent may agree) file the necessary documents with the appropriate Governmental
Authority identifying the applicable Grantor as the owner (or as a co-owner
thereof, if such is the case) of such Copyrights;

 

20



--------------------------------------------------------------------------------



 



(v) Each Grantor shall take reasonable steps to maintain the confidentiality of,
and otherwise protect and enforce its rights in, the Intellectual Property that
is material to and necessary in the conduct of such Grantor’s business,
including, as applicable (A) protecting the secrecy and confidentiality of its
confidential information and trade secrets by having and enforcing a policy
requiring all current employees, consultants, licensees, vendors and contractors
with access to such information to execute appropriate confidentiality
agreements; (B) taking actions reasonably necessary to ensure that no trade
secret falls into the public domain; and (C) protecting the secrecy and
confidentiality of the source code of all software programs and applications of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions;
(vi) No Grantor shall enter into any Intellectual Property License to receive
any license or rights in any Intellectual Property of any other Person unless
such Grantor has used commercially reasonable efforts to permit the assignment
of or grant of a security interest in such Intellectual Property License (and
all rights of Grantor thereunder) to Agent (and any transferees of Agent);
(h) Investment Related Property.
(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the date hereof, it shall promptly (and in any event
within three (3) Business Days of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;
(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;
(iii) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Loan Documents;

 

21



--------------------------------------------------------------------------------



 



(iv) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property or to effect any sale or transfer thereof; and
(v) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) to the extent that (x) the such Pledged Interests are “securities” for
purposes of Articles 8 and 9 of the Code or (y) that the applicable Pledged
Company has elected to have such Pledged Interests treated as “securities” for
such purposes, shall be certificated, (B) are not and shall not be dealt in or
traded on securities exchanges or in securities markets, (C) do not and will not
constitute investment company securities, and (D) are not and will not be held
by such Grantor in a securities account.
(i) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any fee interest in Real Property with a fair market value in
excess of $1,000,000 it (i) will promptly notify Agent, in writing, of the
acquisition of such Real Property and (ii) will grant to Agent, for the benefit
of the Secured Parties, a Mortgage on each fee interest in Real Property now or
hereafter owned by such Grantor and shall deliver such other documentation and
opinions, in form and substance reasonably satisfactory to Agent, in connection
with the grant of such Mortgage as Agent shall request in its Permitted
Discretion, including title insurance policies, financing statements, fixture
filings and environmental audits and such Grantor shall pay all recording costs,
intangible taxes and other fees and costs (including reasonable and documented
attorneys’, agents’ and professional advisors’ fees and expenses) incurred in
connection therewith;
(j) Transfers and Other Liens. No Grantor shall (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;
(k) Controlled Accounts.
(i) Each Grantor shall (A) establish and maintain cash management services of a
type and on terms reasonably satisfactory to Agent at one or more of the banks
set forth on Schedule 8 (each a “Controlled Account Bank”), and shall take
reasonable steps to ensure that all of its and its Subsidiaries’ Account Debtors
forward payment of the amounts owed by them directly to such Controlled Account
Bank, and (B) deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all of
their Collections (including those sent directly by their Account Debtors to a
Grantor) into one or more bank accounts of such Grantor (each, a “Controlled
Account”) at one of the Controlled Account Banks.

 

22



--------------------------------------------------------------------------------



 



(ii) Each Grantor shall establish and maintain Controlled Account Agreements
with Agent and the applicable Controlled Account Bank, in form and substance
reasonably acceptable to Agent. Each such Controlled Account Agreement shall
provide, among other things, that (A) the Controlled Account Bank will comply
with any instructions originated by Agent directing the disposition of the funds
in such Controlled Account without further consent by the applicable Grantor,
(B) the Controlled Account Bank waives, subordinates, or agrees not to exercise
any rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of Agent
(an “Activation Instruction”), the Controlled Account Bank will forward by daily
sweep all amounts in the applicable Controlled Account to the Agent’s Account
and all such amounts shall be applied in accordance with Section 2.4(b) of the
Credit Agreement. Agent agrees not to issue an Activation Instruction with
respect to the Controlled Accounts except during a Trigger Period. Agent agrees
to use commercially reasonable efforts to rescind an Activation Instruction (or,
if the Activation Instruction can not be rescinded, replace the Controlled
Account Agreement with an identical un-activated Controlled Account Agreement or
a similar Controlled Account Agreement in form and substance reasonably
acceptable to Agent) (the “Rescission”) upon termination of a Trigger Period;
provided that no such Rescission shall be required if more than 3 Trigger
Periods have existed.
(iii) So long as no Default or Event of Default has occurred and is continuing,
Parent may add or replace a Controlled Account Bank or Controlled Account
(subject to Section 6(q)); provided, however, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to Agent, and (B) prior
to the time of the opening of such Controlled Account, the applicable Grantor
and such prospective Controlled Account Bank shall have executed and delivered
to Agent a Controlled Account Agreement. Each Grantor shall close any of its
Controlled Accounts (and establish replacement Controlled Account accounts in
accordance with the foregoing sentence) as promptly as practicable and in any
event within 45 days of notice from Agent that the operating performance, funds
transfer, or availability procedures or performance of the Controlled Account
Bank with respect to Controlled Account Accounts or Agent’s liability under any
Controlled Account Agreement with such Controlled Account Bank is no longer
acceptable in Agent’s Permitted Discretion.
(iv) Notwithstanding the foregoing, except during the occurrence and continuance
of an Event of Default and then upon request of Agent, no Control Agreement or
Controlled Account Agreement shall be required with respect to any Excluded
Account.
(l) [Reserved]
(m) Vessels. For each Vessel, Grantor shall deliver to Agent on the Closing Date
and, thereafter, no later than ten (10) Business Days after any Grantor obtains
title to any Vessel:
(i) A copy of one or more certificates of ownership (CG-1330) issued by the
National Vessel Documentation Center (“NVDC”) showing the Vessel Fleet Mortgage
as an encumbrance of record on each owned Vessel listed in Schedule 7a;

 

23



--------------------------------------------------------------------------------



 



(ii) abstracts of title issued by the NVDC dated not earlier than seven days
prior to the Closing Date for each Vessel owned by any Grantor together with
copies of each such Vessel’s current certificate of documentation and copies of
the documents disclosed by such search and evidence reasonably satisfactory to
Agent that the Vessels are duly documented in the name of the respective Grantor
and qualified for the coastwise trade, and the Liens (other than Permitted
Liens) indicated by such abstracts shall have been released or appropriate
arrangements reasonably acceptable to the Administrative Agent have been made
for such release;
(iii) arrangements reasonably satisfactory to Agent shall have been made to have
the notice referred to in Section 6 of Article II of such Vessel Fleet Mortgage
placed on such Vessel within 45 days after the Closing Date;
(iv) copies of insurance cover notes and evidence of entry of each Vessel in a
protection and indemnity club, together with a broker’s letter, describing all
Vessel insurances in detail, in form and substance reasonably satisfactory to
Agent;
(v) counterpart of an Assignment of Insurances (together with notices of
assignment and loss payable clauses) with respect to the Vessels, in each case
duly executed and delivered by the record owner(s) of such Vessels and Agent;
and
(vi) the material Chartered Vessel Documents relating to the Chartered Vessels.
(n) Pledged Notes. Upon the occurrence and during the continuance of an Event of
Default, Grantors (i) without the prior written consent of Agent, will not
(A) waive or release any obligation of any Person that is obligated under any of
the Pledged Notes, (B) take or omit to take any action or knowingly suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Pledged Notes, or
(C) other than Permitted Dispositions, assign or surrender their rights and
interests under any of the Pledged Notes or terminate, cancel, modify, change,
supplement or amend the Pledged Notes, and (ii) shall provide to Agent copies of
all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice.
(o) Accounts.
(i) No credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any Account Debtor, except in the ordinary course
of a Grantor’s business in accordance with practices and policies or as
otherwise disclosed to Agent. So long as no Event of Default has occurred and is
continuing, the Grantors may settle, adjust or compromise any claim, offset,
counterclaim or dispute with any Account Debtor. At any time that an Event of
Default has occurred and is continuing, Agent shall, at its option, have the
exclusive right to settle, adjust or compromise any claim, offset, counterclaim
or dispute with Account Debtors or grant any credits, discounts or allowances.
(ii) Agent shall have the right at any time or times, in the name of any
applicable Grantor, in Agent’s name or in the name of a nominee of Agent, to
verify the validity, amount or any other matter relating to any Accounts or
other Collateral, by mail, telephone, facsimile transmission or otherwise, and
each Grantor shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

 

24



--------------------------------------------------------------------------------



 



(p) Inventory. With respect to the Inventory of each Grantor:
(i) Except where the failure to do so could not reasonably be expected to result
in a Material Adverse Change, each Grantor shall at all times maintain inventory
records reasonably satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory and
such Grantor’s cost therefore and daily withdrawals therefrom and additions
thereto;
(ii) Except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change, the Grantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto); and
(iii) Each Grantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory.
(q) Equipment. With respect to the Equipment of each Grantor:
(i) Such Grantor has good and marketable title thereto (except for minor defects
in title to Equipment that do not materially interfere with its ability to
conduct its business as currently conducted or to use such Equipment for its
intended purpose); and
(ii) All material Equipment that is necessary and useful in the proper conduct
of its business is in good working order and condition, ordinary wear, tear, and
casualty and condemnation excepted and Permitted Dispositions excepted, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Change.
(r) Property. Each Grantor covenants and agrees that, upon entering any real
property lease with annual aggregate rent exceeding $1,000,000 in respect of a
property or properties at which any Collateral will be located from time to
time, it (i) will promptly notify Agent, in writing, of such lease and
(ii) shall use commercially reasonable efforts to promptly (and in any event
within 90 days after the date of such lease), deliver to Agent, a Collateral
Access Agreement from the lessor of such premises.
(s) Updated Collateral Information. Such Grantor shall promptly furnish to Agent
from time to time upon Agent’s reasonable request, such updates to the
information disclosed pursuant to this Agreement, including any of Schedules 1
through 9 hereto, such that such updated information and exhibits are true and
correct as of the date so furnished; provided that only one such request may be
made per fiscal year unless an Event of Default shall have occurred and be
continuing.

 

25



--------------------------------------------------------------------------------



 



7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.
(a) Credit Agreement. In the event of any conflict between any one or more
provisions in this Agreement and one or more provisions in the Credit Agreement,
such provisions of the Credit Agreement shall control.
(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.
(c) Vessel Fleet Mortgages. In the event of any conflict between any one or more
provisions in this Agreement and one or more provisions in a Vessel Fleet
Mortgage, such provisions of this Agreement shall control.
8. Further Assurances.
(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.
(b) Each Grantor authorizes the filing by Agent (with no obligation) of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Agent such other instruments or notices, as Agent
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.
(c) Each Grantor authorizes Agent (with no obligation) at any time and from time
to time to file, transmit, or communicate, as applicable, financing statements
and amendments (i) describing the Collateral as “all personal property of
debtor” or “all assets of debtor” or words of similar effect, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with this Agreement.
(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

 

26



--------------------------------------------------------------------------------



 



9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
without obligation (a) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Agent or any of
its nominees.
10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:
(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;
(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;
(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;
(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary for the collection of any of the Collateral of such
Grantor or otherwise to enforce the rights of Agent with respect to any
Collateral;
(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;
(f) to use any Intellectual Property or exercise any rights under Intellectual
Property Licenses of such Grantor, including but not limited to any labels,
Patents, Trademarks, trade names, URLs, domain names, industrial designs,
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Grantor; and
(g) Agent, on behalf of the Secured Parties, shall have the right, but shall not
be obligated, to bring suit in its own name to enforce the Intellectual Property
and Intellectual Property Licenses and, if Agent shall commence any such suit,
the appropriate Grantor shall, at the request of Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by Agent in
aid of such enforcement.

 

27



--------------------------------------------------------------------------------



 



To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.
11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may, but shall not be obligated to, itself perform, or cause
performance of, such agreement, and the reasonable expenses of Agent incurred in
connection therewith shall be payable, jointly and severally, by Grantors.
12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s security interest in the Collateral, for the benefit of the
Secured Parties, and shall not impose any duty upon Agent to exercise any such
powers. Except for the safe custody of any Collateral in its actual possession
and the accounting for moneys actually received by it hereunder, Agent shall
have no duty as to any Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral. Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its actual possession if such
Collateral is accorded treatment substantially equal to that which Agent accords
its own property.
13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Secured Parties, or
that Agent has a security interest therein, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the applicable Loan Documents.
14. Disposition of Pledged Interests by Agent.
(a) None of the Pledged Interests existing as of the date of this Agreement are,
and none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Grantor understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Grantor, therefore, agrees
that: (i) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (ii) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

 

28



--------------------------------------------------------------------------------



 



(b) Nothing contained in this Agreement shall be construed to grant, directly or
indirectly, to Agent or any Lender any interest in any Pledged Interest that
would cause such Pledged Interest to be owned or controlled by a Person who is
not a “citizen of the United States” within the meaning of 46 U.S.C. § 50501
(a) and (d), qualified to operate in the coastwise trade of the United States.
15. Voting and Other Rights in Respect of Pledged Interests.
(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with three (3) Business Days prior notice to
any Grantor, and in addition to all rights and remedies available to Agent
hereunder or under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney and
proxy granted hereby is coupled with an interest and shall be irrevocable.
(b) Except as otherwise permitted under the Loan Documents, for so long as any
Grantor shall have the right to vote the Pledged Interests owned by it, such
Grantor covenants and agrees that it will not, without the prior written consent
of Agent, vote or take any consensual action with respect to such Pledged
Interests which would materially adversely affect the rights of Agent, the other
members of the Secured Parties, or the value of the Pledged Interests.
16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:
(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each

 

29



--------------------------------------------------------------------------------



 



Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days notice to the applicable Grantor of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notice shall constitute
a reasonable “authenticated notification of disposition” within the meaning of
Section 9-611 of the Code. Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. Each Grantor agrees that the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Code. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.
(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.
(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which Agent’s Liens are perfected by control under Section 9-104 of
the Code, instruct the bank maintaining such Deposit Account for the applicable
Grantor to pay the balance of such Deposit Account to or for the benefit of
Agent, and (ii) with respect to any Grantor’s Securities Accounts in which
Agent’s Liens are perfected by control under Section 9-106 of the Code, instruct
the securities intermediary maintaining such Securities Account for the
applicable Grantor to (A) transfer any cash in such Securities Account to or for
the benefit of Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of Agent.
(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.
(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

 

30



--------------------------------------------------------------------------------



 



17. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.
18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.
19. Indemnity and Expenses.
(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group in each case, to the extent the Borrower would be required to do so
pursuant to Section 10.3 of the Credit Agreement. This provision shall survive
the termination of this Agreement and the Credit Agreement and the repayment of
the Secured Obligations.
(b) Grantors, jointly and severally, shall, in accordance with the terms of the
Credit Agreement, pay to Agent (or Agent may charge to the Loan Account) all the
Lender Group Expenses which Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (iii) the exercise or enforcement of any of the
rights of Agent hereunder or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.
20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.

 

31



--------------------------------------------------------------------------------



 



21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.
22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Secured Obligations have
been paid in full in accordance with the provisions of Section 26(f), (b) be
binding upon each Grantor, and their respective successors and assigns, and
(c) inure to the benefit of, and be enforceable by, Agent, and its successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Lender may, in accordance with the provisions of the Credit Agreement,
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise. Upon the indefeasible payment and performance in
full of the Secured Obligations in accordance with the provisions of the Credit
Agreement and the expiration or termination of the Commitments, the Security
Interest granted hereby and this Agreement shall terminate and all rights to the
Collateral shall revert to the Grantors or any other Person entitled thereto. At
such time, and at the expense of the Grantors, Agent will file or authorize the
filing of appropriate termination statements or other documents to terminate
such Security Interests and will return to the Grantors any Collateral in its
possession and take any other steps reasonably necessary to terminate the
Security Interests created hereunder or in connection herewith. Upon the
consummation of any sale of Collateral to any third party pursuant to a
transaction permitted by the Credit Agreement or the other Loan Documents, the
Security Interest granted hereby with respect to such Collateral shall terminate
and Agent shall, at the request and at the expense of the applicable Grantor,
provide evidence of such termination. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Agent nor any additional Advances or other loans made by any
Lender to Parent, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to any Grantor by Agent, nor any other act of the
Secured Parties, or any of them, shall release any Grantor from any obligation,
except a release or discharge executed in writing by Agent in accordance with
the provisions of the Credit Agreement. Agent shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Agent and then only to
the extent therein set forth. A waiver by Agent of any right or remedy on any
occasion shall not be construed as a bar to the exercise of any such right or
remedy which Agent would otherwise have had on any other occasion.

 

32



--------------------------------------------------------------------------------



 



23. Governing Law.
(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
24. New Subsidiaries. If, pursuant to Section 5.11 of the Credit Agreement,
Parent is required to cause any Subsidiary that has not previously guaranteed
the obligations of Borrower under the Credit Agreement to provide such a
guaranty, upon the execution and delivery of a Joinder by any such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.
25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Secured Parties.

 

33



--------------------------------------------------------------------------------



 



26. Miscellaneous.
(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.
(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Secured Party or any Grantor, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.
(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.
(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set

 

34



--------------------------------------------------------------------------------



 



forth herein). The words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash or
immediately available funds (or, (i) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (ii) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Secured Obligations (including the payment of
any Lender Group Expenses that have accrued irrespective of whether demand has
been made therefor and the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Secured Obligations) under Hedge Agreements provided by Hedge Providers) other
than (A) Contingent Obligations, (B) any Bank Product Obligations (other than
Hedge Obligations) that, at such time, are allowed by the applicable Bank
Product Provider to remain outstanding without being required to be repaid or
cash collateralized, and (C) any Hedge Obligations that, at such time, are
allowed by the applicable Hedge Provider to remain outstanding without being
required to be repaid. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record.
(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.
27. Secured Note Priority Collateral; Etc. Notwithstanding anything herein to
the contrary, prior to the Discharge of All Notes Obligations (as defined in the
Intercreditor Agreement), the requirements of this Agreement to deliver or grant
control over Secured Notes Priority Collateral to Agent shall be deemed
satisfied by delivery of or the granting of control over such Secured Note
Priority Collateral to the Notes Agents (as defined in the Intercreditor
Agreement) as bailee for Agent pursuant to the Intercreditor Agreement. Prior to
the Discharge of All Notes Obligations, each Grantor agrees that, in the event
any Grantor, pursuant to the Notes Security Documents (as defined in the
Intercreditor Agreement), takes any action to grant or perfect a Lien in favor
of the Notes Agent in any assets, such Grantor shall also take such action to
grant or perfect a Lien (subject to the Intercreditor Agreement) in favor of
Agent to secure the Secured Obligations without request of Agent.
Notwithstanding anything herein to the contrary, prior to the Discharge of All
Notes Obligations (as defined in the Intercreditor Agreement), to the extent any
Lien purported to be granted in any Secured Notes Priority Collateral is not or
ceases to be a perfected Lien in favor of the Notes Agents under the applicable
Notes Security Documents, the Grantors shall have no obligations to take any
actions to perfect Agent’s Liens on such Collateral and all representations,
warranties and covenants in this Agreement shall be subject to the provisions
and qualifications set forth in this Section 27.
[signature pages follow]

 

35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

              GRANTORS:   HORIZON LINES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AERO LOGISTICS, LLC    
 
 
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HAWAII STEVEDORES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES HOLDING CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF ALASKA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  HORIZON LINES OF GUAM, LLC    
 
 
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF PUERTO RICO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES VESSELS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON SERVICES GROUP, LLC    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SEA-LOGIX, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Security Agreement

 

 



--------------------------------------------------------------------------------



 



              AGENT:   WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Security Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
NOTICE ADDRESS FOR ALL GRANTORS

     
 
   
 
   
c/o
   
 
   
 
   
Attention:
   
 
   
 
   
Facsimile:
   
 
   

INFORMATION AND COLLATERAL LOCATIONS OF
{Insert name of applicable Grantor}

     
I. Name of Grantor:
                                                                
                      
 
   
II. State of Incorporation or Organization:
                                                               
                      
 
   
III. Type of Entity:
                                                                          
            
 
   
IV. Organizational Number assigned by State of Incorporation or Organization:
                                                                          
            
 
   
V. Federal Identification Number:
                                                                          
            
 
   
VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:
 
                                                                        
             

Attention:                                                                 
 
   
VII. Locations of Collateral (identifying location of books and records):
                                                                           
            

 

 



--------------------------------------------------------------------------------



 



     
(a) Properties Owned by the Grantor:
                                                                           
            
 
   
(b) Properties Leased by the Grantor or other related entity (Include Landlord’s
Name):
                                                                           
            
 
   
(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
                                                                           
            
 
   
VIII. Other names used within past five years:
                                                                           
            

INFORMATION AND COLLATERAL LOCATIONS OF
{Insert name of applicable Grantor}

     
I. Name of Grantor:
                                                                           
            
 
   
II. State of Incorporation or Organization:
                                                                           
            
 
   
III. Type of Entity:
                                                                           
            
 
   
IV. Organizational Number assigned by State of Incorporation or Organization:
                                                                           
            
 
   
V. Federal Identification Number:
                                                                           
            
 
   
VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:
                                                                   
                    

Attention:                                                                 

 

 



--------------------------------------------------------------------------------



 



     
VII. Locations of Collateral:
                                                                           
            
 
   
(a) Properties Owned by the Grantor:
                                                                           
            
 
   
(b) Properties Leased by the Grantor or other related entity (Include Landlord’s
Name):
                                                                           
            
 
   
(c) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
                                                                           
            
 
   
VIII. Other names used within past five years:
                                                                           
            

[NOTE: ADD ADDITIONAL INFORMATION PAGE FOR EACH GRANTOR]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMERCIAL TORT CLAIMS
[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of
the Code]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
INTELLECTUAL PROPERTY

 

 



--------------------------------------------------------------------------------



 



Copyright Registrations

                                  Registration Grantor   Country   Copyright  
Registration No.   Date
 
               

Copyright Licenses
Patents

                              Application/     Grantor   Country   Patent  
Patent No.   Filing Date
 
               

 

 



--------------------------------------------------------------------------------



 



Patent Licenses
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date
 
               

Trade Names
Common Law Trademarks
Trademarks Not Currently In Use
Trademark Licenses

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS

                          Issuer               Percentage of Name of   (“Pledged
  Certificate   Number of       Outstanding Grantor   Companies”)   Number(s)  
Shares   Class of Stock   Shares
 
                   

BONDS

                                      Coupon Rate (if     Name of Grantor  
Issuer   Number   Face Amount   applicable)   Maturity
 
                   

GOVERNMENT SECURITIES

                          Name of                         Grantor   Issuer  
Number   Type   Face Amount   Coupon Rate   Maturity
 
                       

 

 



--------------------------------------------------------------------------------



 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)

                          Percentage Ownership Name of Grantor   Issuer  
Description of Collateral   Interest
 
           

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

      Grantor   Jurisdictions
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
CERTAIN CHASSIS

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7a
VESSELS
Mortgaged Vessels
All other Vessels

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 7b
VESSEL INSURANCE

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
DEPOSIT ACCOUNTS

                                          Description of                    
Deposit             Check here if       Account if not a             Deposit  
Check here if   Collateral             Account is a   Deposit   Deposit        
    Collateral   Account is a   Account or Name of   Name of   Account   Deposit
  Collection   Collection Grantor   Institution   Number   Account   Account  
Account
 
                   

SECURITIES ACCOUNTS

                                          Description of                    
Deposit             Check here if       Account if not a             Deposit  
Check here if   Collateral             Account is a   Deposit   Deposit        
    Collateral   Account is a   Account or Name of   Name of   Account   Deposit
  Collection   Collection Grantor   Institution   Number   Account   Account  
Account
 
                   

 

 



--------------------------------------------------------------------------------



 



LOCK BOXES

          Name of Grantor   Name of Institution   Lock Box Number
 
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9
NEGOTIABLE COLLATERAL

 

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO SECURITY AND PLEDGE AGREEMENT
FORM OF JOINDER
Joinder No.  _____  (this “Joinder”), dated as of                       _____,
201_____  by and among                     , a
                                         (the “New Subsidiary”) and WELLS FARGO
CAPITAL FINANCE, LLC, in its capacity as agent for the Secured Party and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of October [_], 2011
(as amended, supplemented, extended, renewed, replaced, refunded, refinanced or
otherwise modified from time to time, the “Credit Agreement”) by and among
HORIZON LINES, INC., a Delaware corporation, as parent guarantor (“Parent”),
HORIZON LINES, LLC, a Delaware corporation, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Secured Party has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and
WHEREAS, pursuant to Section 5.11 of the Credit Agreement, the New Subsidiary is
required to execute, among other documents, this Joinder in order to become a
(a) Guarantor under the Guaranty; (b) Grantor under the Security Agreement; and
(c) party to the Intercreditor Agreement; and
WHEREAS, the New Subsidiary (a) is a Subsidiary of the Parent and, as such, will
benefit by virtue of the financial accommodations extended to the Borrower by
the Secured Party and (b) by becoming a Loan Party will benefit from certain
rights granted to the Loan Parties pursuant to the terms of the Loan Documents;
NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subsidiary hereby agrees as follows:
1. All initially capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement or, if not defined therein,
in the Credit Agreement.
2. The New Subsidiary, by its signature below, becomes a “Grantor” under the
Security Agreement with the same force and effect as if originally named therein
as a “Grantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby unconditionally grant to Agent,
for the benefit of the Secured Parties, to secure the Secured Obligations, a
continuing security interest in and to all of such New Subsidiary’s right, title
and interest in and to the Collateral. The Schedule attached hereto supplement
each of the respective Schedules to the Security Agreement.

 

 



--------------------------------------------------------------------------------



 



Each reference to a “Grantor” in the Security Agreement and the other Loan
Documents shall be deemed to include the New Subsidiary. The Security Agreement
is incorporated herein by reference. The New Subsidiary authorizes Agent at any
time and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments thereto (i) describing the Collateral as
“all personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance. The New
Subsidiary also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction in connection with the Loan
Documents.
3. The New Subsidiary, by its signature below, becomes a “Guarantor” under the
Guaranty with the same force and effect as if originally named therein as a
“Guarantor” and the New Subsidiary hereby (a) agrees to all of the terms and
provisions of the Guaranty applicable to it as a “Guarantor” thereunder and
(b) represents and warrants that the representations and warranties made by it
as a “Guarantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. In furtherance of
the foregoing, the New Subsidiary does hereby, jointly and severally together
with the other Guarantors, guaranty to Agent, for the benefit of the Secured
Party, as provided in the Guaranty, the prompt payment and performance of the
Guarantied Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. Each reference to a “Guarantor”, the “Guarantors”, a
“Guarantor” or the “Guarantors” in the Guaranty and the other Loan Documents
shall be deemed to include the New Subsidiary. The Guaranty is incorporated
herein by reference.
4. The New Subsidiary, by its signature below, becomes a party to the
[Intercreditor Agreement/other applicable agreements] and the New Subsidiary
hereby (a) agrees to all of the terms and provisions of [Intercreditor
Agreement/other applicable agreements] applicable to it as a
“[Borrower/Guarantor/Grantor]” thereunder and (b) represents and warrants that
the representations and warranties made by it as a “[Guarantor/Grantor]”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. Each reference to a
“[Borrower/Guarantor/Grantor]” in the [Intercreditor Agreement /other applicable
agreements] shall be deemed to include the New Subsidiary.
5. The New Subsidiary represents and warrants to Agent and the Secured Parties
that this Joinder has been duly executed and delivered by such New Subsidiary
and constitutes its legal, valid, and binding obligation, enforceable against it
in accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
6. This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

 



--------------------------------------------------------------------------------



 



7. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.
8. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH NEW SUBSIDIARY WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.
10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH NEW
SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH NEW
SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

              NEW SUBSIDIARY:   [NAME OF NEW SUBSIDIARY]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
            AGENT:   WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Security Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this  _____  day of                     , 201_, by and among Grantors listed on
the signature pages hereof (each a “Grantor”, and collectively, jointly and
severally, the “Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), in
its capacity as agent for the Secured Parties (in such capacity, together with
its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as October 5, 2011 (as
amended, supplemented, extended, renewed, replaced, refunded, refinanced or
otherwise modified from time to time, the “Credit Agreement”) by and among
HORIZON LINES, INC., a Delaware corporation, as parent guarantor (“Parent”),
HORIZON LINES, LLC, a Delaware corporation, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Secured Party has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and
WHEREAS, the members of the Secured Party are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Secured Parties, that certain
Security Agreement, dated as of October 5, 2011 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Copyright
Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agree as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.
2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants to Agent, for the benefit of each of the Secured Parties,
to secure the Secured Obligations, a continuing security interest (referred to
in this Copyright Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Copyright Collateral”):
(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;
(b) all renewals or extensions of the foregoing; and

 

 



--------------------------------------------------------------------------------



 



(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.
3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Secured Parties or any
of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. To the extent there is any inconsistency
between this Copyright Security Agreement and the Security Agreement, the
Security Agreement shall control.
5. AUTHORIZATION TO SUPPLEMENT. Each Grantor shall give Agent prior written
notice of no less than three (3) Business Days before filing any additional
application for registration of any copyright and prompt notice in writing of
any additional copyright registrations granted therefor after the date hereof.
Without limiting the Grantors’ obligations under the Loan Documents, each
Grantor hereby authorizes Agent to unilaterally modify this Copyright Security
Agreement by amending Schedule I to include any future United States registered
copyrights or applications therefor of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Copyright Security Agreement. Any party delivering an executed counterpart
of this Copyright Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

 

2



--------------------------------------------------------------------------------



 



7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Copyright Security Agreement refer to
this Copyright Security Agreement as a whole and not to any particular provision
of this Copyright Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash of all
Secured Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein shall be satisfied by the transmission of a Record.
8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

              GRANTORS:   HORIZON LINES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
           
 
                HORIZON LINES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AERO LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HAWAII STEVEDORES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES HOLDING CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF ALASKA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  HORIZON LINES OF GUAM, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF PUERTO RICO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES VESSELS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON SERVICES GROUP, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SEA-LOGIX, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

2



--------------------------------------------------------------------------------



 



              AGENT:   WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
Copyright Registrations

                                  Registration Grantor   Country   Copyright  
Registration No.   Date
 
               

Copyright Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
 _____  day of                     , 20_____, by and among the Grantors listed
on the signature pages hereof (each a “Grantor”, and collectively, jointly and
severally, the “Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), in
its capacity as agent for the Secured Parties (in such capacity, together with
its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of October 5, 2011
(as amended, supplemented, extended, renewed, replaced, refunded, refinanced or
otherwise modified from time to time, the “Credit Agreement”) by and among
HORIZON LINES, INC., a Delaware corporation, as parent guarantor (“Parent”),
HORIZON LINES, LLC, a Delaware corporation, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Secured Party has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and
WHEREAS, the members of Secured Party are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Secured Parties, that certain
Security Agreement, dated as of October 5, 2011 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Patent
Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.
2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants to Agent, for the benefit of each of the Secured Parties,
to secure the Secured Obligations, a continuing security interest (referred to
in this Patent Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Patent Collateral”):
(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;
(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

 

 



--------------------------------------------------------------------------------



 



(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.
3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, Secured Parties or any of
them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this Patent
Security Agreement and the Security Agreement, the Security Agreement shall
control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Each Grantor shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting the Grantors’
obligations under the Loan Documents, each Grantor hereby authorizes Agent to
unilaterally modify this Patent Security Agreement by amending Schedule I to
include any such new patent rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.
6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by telefacsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement. Any party delivering an executed counterpart of this
Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.

 

2



--------------------------------------------------------------------------------



 



7. CONSTRUCTION. This Patent Security Agreement is a Loan Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Patent Security Agreement refer to this Patent Security
Agreement as a whole and not to any particular provision of this Patent Security
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified. Any reference
in this Patent Security Agreement to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash of all Secured Obligations other than
unasserted contingent indemnification Secured Obligations. Any reference herein
to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.
8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

              GRANTORS:   HORIZON LINES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AERO LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HAWAII STEVEDORES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES HOLDING CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF ALASKA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



                  HORIZON LINES OF GUAM, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF PUERTO RICO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES VESSELS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON SERVICES GROUP, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SEA-LOGIX, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

2



--------------------------------------------------------------------------------



 



              AGENT:   WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents

                              Application/     Grantor   Country   Patent  
Patent No.   Filing Date
 
               

Patent Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this  _____  day of                     , 201_, by and among Grantors listed on
the signature pages hereof (each a “Grantor”, and collectively, jointly and
severally, the “Grantors”), and WELLS FARGO CAPITAL FINANCE, LLC (“WFCF”), in
its capacity as agent for the Secured Parties (in such capacity, together with
its successors and assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement dated as of October 5, 2011
(as amended, supplemented, extended, renewed, replaced, refunded, refinanced or
otherwise modified from time to time, the “Credit Agreement”) by and among
HORIZON LINES, INC., a Delaware corporation, as parent guarantor (“Parent”),
HORIZON LINES, LLC, a Delaware corporation, as borrower (“Borrower”), the
lenders party thereto as “Lenders” (such Lenders, together with their respective
successors and assigns in such capacity, each, individually, a “Lender” and,
collectively, the “Lenders”), and Agent, the Secured Party has agreed to make
certain financial accommodations available to Borrower from time to time
pursuant to the terms and conditions thereof; and
WHEREAS, the members of the Secured Party are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Secured Parties, that certain
Security Agreement, dated as of October 5, 2011 (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Secured Parties, this Trademark
Security Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.
2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants to Agent, for the benefit of each Secured Party, to
secure the Secured Obligations, a continuing security interest (referred to in
this Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):
(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;
(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

 

 



--------------------------------------------------------------------------------



 



(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.
3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Secured Parties or any
of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.
4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. To the extent there is any inconsistency
between this Trademark Security Agreement and the Security Agreement, the
Security Agreement shall control.
5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Each Grantor shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting the Grantors’ obligations under the
Loan Documents, each Grantor hereby authorizes Agent to unilaterally modify this
Trademark Security Agreement by amending Schedule I to include any such new
trademark rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Trademark Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.
6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

 

2



--------------------------------------------------------------------------------



 



7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash of all Secured
Obligations other than unasserted contingent indemnification Secured
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record.
8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

 

3



--------------------------------------------------------------------------------



 



10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

              GRANTORS:   HORIZON LINES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AERO LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HAWAII STEVEDORES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES HOLDING CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF ALASKA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Horizon Lines
Trademark Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  HORIZON LINES OF GUAM, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF PUERTO RICO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES VESSELS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON SERVICES GROUP, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SEA-LOGIX, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

2



--------------------------------------------------------------------------------



 



                  AGENT: WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
Trademark Registrations/Applications

                              Application/     Grantor   Country   Mark  
Registration No.   App/Reg Date
 
               

Trade Names
Common Law Trademarks
Trademarks Not Currently In Use
Trademark Licenses

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
PLEDGED INTERESTS ADDENDUM
This Pledged Interests Addendum, dated as of                       _____,
201_____  (this “Pledged Interests Addendum”), is delivered pursuant to
Section 6 of the Security Agreement referred to below. The undersigned hereby
agrees that this Pledged Interests Addendum may be attached to that certain
Security Agreement, dated as of October 5, 2011, (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to WELLS FARGO CAPITAL FINANCE, LLC, as Agent. Initially capitalized
terms used but not defined herein shall have the meaning ascribed to such terms
in the Security Agreement or, if not defined therein, in the Credit Agreement.
The undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
Agent in the Security Agreement and any pledged company set forth on Schedule I
shall be and become a “Pledged Company” under the Security Agreement, each with
the same force and effect as if originally named therein.
This Pledged interests Addendum is a Loan Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.
The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.
THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 



--------------------------------------------------------------------------------



 



THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGED INTERESTS ADDENDUM
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

              GRANTORS:   HORIZON LINES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                AERO LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HAWAII STEVEDORES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES HOLDING CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF ALASKA, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



                  HORIZON LINES OF GUAM, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES OF PUERTO RICO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LINES VESSELS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON LOGISTICS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                HORIZON SERVICES GROUP, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SEA-LOGIX, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



              AGENT:   WELLS FARGO CAPITAL FINANCE, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PLEDGED INTERESTS ADDENDUM
Pledged Interests

                                      Percentage         Name of Pledged  
Number of   Class of   of Class   Certificate Name of Grantor   Company  
Shares/Units   Interests   Owned   Nos.
 
                   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Vessel Fleet Mortgage

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF ASSIGNMENT OF GOVERNMENT CONTRACT
INSTRUMENT OF ASSIGNMENT
ASSIGNMENT (this “Agreement”), dated as of [                    ] by and among
[                                        ], with its chief executive offices at
4064 Colony Road, Suite 200, Charlotte, NC 28211 (the “Assignor”) in favor of
Wells Fargo Capital Finance, LLC as administrative agent (the “Assignee”), for
the ratable benefit of the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement dated as of
October 5, 2011 (as the same now exists or may hereafter be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”) by and among Horizon Lines, Inc., a Delaware corporation, as
parent guarantor (“Parent”), Horizon Lines, LLC, a Delaware corporation, as
borrower (“Borrower”), the lenders party thereto as “Lenders” (such Lenders,
together with their respective successors and assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”), and Wells Fargo
Capital Finance, LLC, as administrative agent (“Agent”). All initially
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Security Agreement or, if not defined therein, in the Credit
Agreement.
STATEMENT OF PURPOSE
WHEREAS, the Secured Parties are willing to make the financial accommodations to
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to Assignee,
for the benefit of the Secured Parties, that certain Security Agreement, dated
as of October 5, 2011 (including all annexes, exhibits or schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Security Agreement”); and
WHEREAS, pursuant to the Security Agreement, the Assignor is required to execute
and deliver to Assignee, for the benefit of the Secured Parties, this Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Assignor hereby
agrees with the Assignee, for itself and the ratable benefit of the Secured
Parties, as follows:
SECTION 1. Assignment. The Assignor hereby sells, assigns and transfers to the
Assignee, for itself and the ratable benefit of the Secured Parties, all of the
Assignor’s rights, title and interest in and to all moneys due and to become due
from the United States of America, or from any Agency or Department thereof,
together with all rights to receive the same, under a certain Contract No.
[                    ], dated as of [                    ] (as amended,
restated, supplemented or otherwise modified from time to time, the “Contract”)
between the United States of America acting through [                    ] and
the Assignor, including any letter of intent, letter of award, letter of
acceptance of bid or proposal, informal or incomplete contract or agreement,
order, authorization to commence performance or similar instrument or
communication made or received by the Assignor in anticipation of or in
connection with the Contract.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Direction of Payment. The Assignor hereby authorizes and directs the
United States of America to make all payments due under the Contract directly to
the Assignee, in accordance with any payment instructions received therefrom, by
checks or other orders, payable to the Assignee, and constitutes and appoints
the Assignee its true and lawful attorney, irrevocably with full power of
substitution for it, in its name or in the name of the Assignor or otherwise, to
ask, require, demand and receive and give acquittance for any and all said
monies due or to become due, and to endorse the name of the Assignor on any
checks, drafts or other orders for the payment of money payable to the Assignor
in payment thereof.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

                  [                                        ], as Assignor    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

ATTEST:

         
By:
       
Name:
 
 
   
 
        Title: [Assistant] Secretary1    

(Affix Corporate Seal)2
STATE OF                                         
COUNTY OF                                         
On the  _____  day of                     , 20_____  before me personally
appeared                      to me known, who, being by me duly sworn, did say
that he is the                                           of
[                                        ], Inc.; and that he signed his name
thereto by his free act and deed and acknowledged the said Assignment to be the
free act and deed of said corporation.

     
 
   
 
  Notary Public

My Commission Expires:
                                                            
 

      1  
Must be the secretary or an assistant secretary.
  2  
Must (a) include the corporate seal or (b) attach a corporate resolution
authorizing the assignment.

 

 



--------------------------------------------------------------------------------



 



NOTICE OF ASSIGNMENT OF GOVERNMENT CONTRACT
Dated as of:                                         
TO: [                    ]3
        [Address]
Reference is made to Contract No. [                                        ],
dated as of [                    ] (as amended, restated, supplemented or
otherwise modified from time to time, the “Contract”), between the United States
of America acting through [                                         ]4 and
[                                        ], with its chief executive offices at
4064 Colony Road, Suite 200, Charlotte, NC 28211 (the “Assignor”).
Moneys due or to become due under the Contract have been assigned to the
undersigned under the provisions of the Assignment of Claims Act of 1940, as
amended, 31 U.S.C. 3727, 41 U.S.C. 15.
A true copy of the Instrument of Assignment, dated as of [                    ]
executed by the Assignor in favor of Wells Fargo Capital Finance, LLC, as
administrative agent (the “Assignee”) for itself and the ratable benefit of the
banks and other financial institutions (the “Lenders”) from time to time parties
to the Credit Agreement dated as of October 5, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among Horizon Lines, Inc., a Delaware corporation as parent guarantor,
Horizon Lines, LLC, a Delaware limited liability company, as borrower, the
lenders party thereto and Wells Fargo Capital Finance, LLC, as administrative
agent, is attached to the original notice.
Payments due or to become due under the Contract should be made to the Assignee.
Please return to the undersigned the three enclosed copies of this Notice of
Assignment with appropriate notations showing the date and hour of receipt, and
signed by the person acknowledging receipt on behalf of the addressee. Please
mail the three copies of this Notice of Assignment and all inquiries and
correspondence regarding this matter to the address specified on the signature
page hereto.
[Signature Page Follows]
 

      3  
Include (a) contracting officer or the agency head; (b) surety on any bond
applicable to the contract and (c) disbursing officer designated in the contract
to make payment
  4  
Government agency, name of office and address

 

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                WELLS FARGO BANK CAPITAL FINANCE, LLC
as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        Address of Administrative Agent:         Wells Fargo Bank Capital
Finance, LLC         1100 Abernathy Road, Suite 1600         Atlanta, GA 30328  
      Attention: Loan Portfolio Manager         Fax No. 770-804-0785    

[Acknowledgement Follows]

 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
Receipt of the foregoing Notice of Assignment of Government Contract dated as of
[                                                            ] from Wells Fargo
Capital Finance, LLC, as Administrative Agent, to the undersigned along with the
Assignment of Government Contract attached thereto (collectively, the
“Assignment Documents”) is hereby acknowledged. The Assignment Documents were
received at [                                        ] (a.m.) (p.m.) on
[                    ], [                     ].
[                                        ][Government agency]

             
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
                On behalf of:    
 
                     

 

